Citation Nr: 0315250	
Decision Date: 07/09/03    Archive Date: 07/17/03

DOCKET NO.  00-14 058	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 10 
percent for traumatic changes of the 1st metatarsophalangeal 
joint of the right foot.

2.  Entitlement to a disability evaluation in excess of 10 
percent for traumatic changes of the 1st metatarsophalangeal 
joint of the left foot.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Overly, Associate Counsel


INTRODUCTION

The veteran had active service from August 1988 to October 
1989. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2000 rating decision by which 
the RO denied the claim for an increased rating for traumatic 
changes of the first metatarsophalangeal joints.  


REMAND

This matter was previously before the Board in April 2001, at 
which time the Board denied the claims for increased ratings.  
By order dated in November 2001, the United States Court of 
Appeals for Veterans Claims (Court) granted a Joint Motion 
for Remand and to Stay Further Proceedings (motion), vacated 
the April 2001 Board decision, and remanded the matter to the 
Board.  The motion indicates that adequate reasons and bases 
were not provided for the Board's denial.  More specifically, 
it was noted that the Board had found that there were 
problems with the veteran's feet that were not service 
connected and that the pain experienced by the veteran 
probably could not be apportioned accurately between service-
connected disability and non-service-connected disability.  
Consequently, the motion indicates that a VA examination was 
required to address the appellant's left and right foot 
disability claims from the standpoint of service-connected 
disability versus non-service-connected disability.  The 
motion points out that the most recent VA examination did not 
address the amount or percentage of the appellant's left and 
right foot disabilities attributable to service versus that 
portion of each disability not attributable to service.

In April 2002, the Board undertook additional development of 
these claims pursuant to authority granted by 67 Fed. Reg. 
3,099, 3,104 (Jan. 23, 2002) (codified at 38 C.F.R. 
§ 19.9(a)(2)).  The development sought by the Board included 
a VA examination.  The Board notes that after the development 
had been largely completed, the United States Court of 
Appeals for the Federal Circuit, in Disabled Am. Veterans v. 
Sec'y of Veterans Affairs, No. 02-7304 (Fed. Cir. May 1, 
2003), held that 38 C.F.R. § 19.9(a)(2) was invalid because, 
in conjunction with the amended rule codified at 
38 C.F.R. § 20.1304, it allowed the Board to consider 
additional evidence without having to remand the case to the 
RO for initial consideration and without having to obtain the 
appellant's waiver of the right to initial consideration of 
the evidence by the RO.  The Federal Circuit also held that 
38 C.F.R. § 19.9(a)(2)(ii) (requiring the Board "to provide 
the notice required by 38 U.S.C. [§] 5103(a)" and providing 
for "not less than 30 days to respond to the notice") was 
invalid because it was contrary to 38 U.S.C. § 5103(b), which 
allows a claimant one year to submit evidence.  

Given the holding in DAV, and because the veteran has not 
waived RO consideration of the evidence obtained pursuant to 
the Board's efforts to develop the case, the case must be 
remanded to the RO.

In the April 2002 memorandum requesting additional 
development, the Board requested that the veteran be provided 
an orthopedic examination to assess the severity of the 
traumatic changes to the first metatarsophalangeal joints of 
the feet.  The examiner was asked to review the claims file 
before conducting the examination.  The examiner was asked to 
assess the impact, if any, of pain, weakness, fatigability or 
lack of endurance on function.  The examiner was also asked 
to distinguish between the foot problems that are directly 
related to the service-connected great toe disabilities and 
those that are unrelated to the service-connected 
disabilities.  The Board asked that the findings be clear as 
to what degree of disability was due solely to the service-
connected traumatic changes of the first metatarsophalangeal 
joints.  The Board asked the examiner to make detailed 
findings regarding any foot problems that were 
indistinguishable from those due to the service-connected 
great toe disability.  

A report of a VA examination dated in September 2002 notes 
complaints of constant aching, especially across the top of 
the feet at the metatarsophalangeal joints.  The veteran 
complained of popping and cracking in his feet and said that 
his 


disability interfered with walking.  The pain interfered with 
sleeping.  Physical examination revealed that 
metatarsophalangeal joints of both feet at rest were held in 
60 degrees of dorsiflexion and the distal interphalangeal 
joints were held in 35 degrees of flexion.  He was able to 
flex his toe at the metatarsophalangeal joint to 0 degrees 
and he was able to extend the distal interphalangeal joint to 
20 degrees on an active basis.  He had a hammertoe deformity 
of 65 degrees at the distal interphalangeal joints of both 
second toes.  X-rays showed very minimal arthritic changes in 
the metatarsophalangeal joints of the great toes.  The 
examiner opined that, because there was no other history of 
injury to the metatarsophalangeal joints, the reported 
problems were secondary to the service-connected problems.  
He suggested that, even if there were other mild to moderate 
injuries, it would be very difficult to distinguish such 
residual disability from previously service-connected 
disability.  The report did not address whether the examiner 
reviewed the claims file, or the impact of pain, weakness, 
fatigability or lack of endurance on function.  Similarly, 
the examiner did not provide detailed findings as to the 
disabling manifestations of all problems indistinguishable 
from the service-connected traumatic changes.  Therefore, 
additional development is needed.

Accordingly, the case is REMANDED for the following action:  

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000), is completed.  In particular, the 
RO should ensure that the new 
notification requirements and development 
procedures codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, and 5107, and the 
duty-to-assist regulations, found at 
66 Fed. Reg. 45,620-32 (Aug. 27, 2001), 
are fully 


complied with and satisfied.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).

2.  The development action should include 
notifying the veteran of the specific 
provisions of the VCAA.  The RO should 
also notify the veteran of the evidence 
needed to substantiate the claims for 
increased ratings for traumatic changes 
to the right and left metatarsophalangeal 
joints.  The RO should notify the veteran 
of what portion of the evidence, if any, 
the veteran is to submit and which 
portion VA will obtain.  (In the case of 
information or evidence that the claimant 
is told to submit, if such information or 
evidence is not received by VA within one 
year from the date of such notification, 
no benefit may be paid or furnished by 
reason of the claimant's application.)  

3.  The RO should ask the same examiner 
who conducted the September 2002 VA 
examination, if possible, to provide a 
supplemental report addressing the 
following:  (1) review of the claims 
file; (2) the impact of any observed 
pain, weakness, fatigability or lack of 
endurance on function; (3) a detailed 
explanation of the symptoms that are 
related to the service-connected 
traumatic changes of the first 
metatarsophalangeal joints and of the 
symptoms attributable to other disorders 
of the feet (the veteran has also been 
diagnosed with hallux valgus, bilateral 
plantar fasciitis, fibular sesamoiditis, 
bilateral anterior pes cavus, extensor 
tendonitis, and gastrocnemius equines 
deformities bilaterally); and (4) an 
opinion as to whether 


symptoms traceable to the veteran's 
service-connected traumatic changes to 
the metatarsophalangeal joint of both 
feet result in "moderate," "moderately 
severe," or "severe" disability of 
each foot.  The examiner should be 
provided a copy of the claims file.  (If 
the examiner who conducted the September 
2002 examination is unavailable, or can 
not sufficiently recall the specifics of 
the examination, another examination that 
addresses the concerns noted above should 
be scheduled.)

4.  After all notice requirements have 
been satisfied, and the duty to assist 
has been fulfilled, the RO should re-
adjudicate the claims.  If any benefit 
sought is denied, a supplemental 
statement of the case (SSOC) should be 
issued that addresses all the relevant 
evidence.  

After the veteran and his representative have been given an 
opportunity to respond to the SSOC, and the period allowed 
for the submission of information or evidence as set forth in 
38 U.S.C.A. § 5103(b) has expired, the claims folder should 
be returned to this Board for further appellate review.  No 
action is required of the veteran until he receives further 
notice.  The purpose of this remand is to comply with 
governing adjudicative procedures.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition of the remanded issues.  The veteran has the 
right to submit additional evidence and argument on the 
matters the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).

